— In an action for an injunction and to recover for damage to plaintiff’s premises, wherein defendants counterclaim for damage to their premises, defendants appeal from an order of the Supreme Court, Richmond County, dated November 21, 1978, which, (1) granted, inter alia, that branch of the plaintiff’s motion to compel the defendants to accept a reply to the defendants’ counterclaim and (2) denied defendants’ cross motion for entry of judgment in their favor due to plaintiff’s failure to *876timely serve its reply. Order affirmed, without costs or disbursements, on condition that plaintiff’s attorney pay a total of $250 to defendants within 30 days after service upon plaintiff of a copy of the order to be entered hereon with notice of entry thereof; in the event said condition is not met, order reversed, with $50 costs and disbursements, plaintiff’s motion is denied and defendants’ cross motion is granted. Cases should if possible be disposed of on their merits. However, we cannot and do not condone the dilatoriness of counsel’s serving a reply after being advised by the attorney for the defendants that it was past due and after the extra 15 days given by counsel had expired. It is for that reason that the $250 sum is required to be paid personally by plaintiff’s attorney. Lazer, J. P., Rabin, Shapiro and Margett, JJ., concur.